IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOE MYERS,                                   : No. 283 WAL 2020
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
TIMOTHY F. MCCUNE, JOSEPH H.                 :
CHIVERS, JOHN/JACK W. MURTAGH JR.,           :
GRAYDON BREWER, CARL V. NANNI,               :
JACK LEWIS, JIM GALLAGHER, HANK              :
LEYLAND, GREG LOVERICK, EDWARD               :
TASSEY, AK STEEL ET AL, UAW                  :
(FORMERLY BUTLER ARMCO                       :
INDEPENDENT UNION),                          :
                                             :
                    Respondents              :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2021, the Petition for Allowance of Appeal and

the Notice of Appeal Addendum are DENIED.